The plaintiff in error, R.A. Metcalf, was convicted in the county court of Ellis county at the March, 1912, term on a charge of maintaining a place wherein intoxicating liquors were illegally sold, and his punishment fixed at a fine of two hundred dollars and imprisonment in the county jail for a period of 60 days. We have carefully examined the record and are unable to say that the judgment of the trial court is wrong. It does not appear affirmatively that the plaintiff in error was denied any substantial right on the trial. The judgment is, therefore, affirmed. *Page 642